Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 14, 2013

                                       No. 04-13-00291-CV

                            IN THE INTEREST OF K.M.C. A Child,

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12490
                         Honorable Stephen B. Ables, Judge Presiding

                                          ORDER
        On May 13, 2013, the court reporter filed a notification of late record stating that the
reporter’s record was not filed because appellant has not requested a reporter’s record, and
appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. If appellant desires a reporter’s record to be filed in this appeal, he must request that a
reporter’s record be prepared. See TEX. R. APP. P. 34.6(b)(1).

        Accordingly, if appellant desires a reporter’s record, he is hereby ORDERED to (1)
request in writing, no later than May 24, 2013, that a reporter’s record be prepared and (2)
designate in writing, no later than May 24, 2013, the exhibits and those portions of the record to
be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a copy of the
request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than May 24, 2013.

        It is further ORDERED that appellant provide written proof to this court no later than May
24, 2013 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2013.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                             MINUTES

                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas

                                           May 14, 2013

                                       No. 04-13-00291-CV

                            IN THE INTEREST OF K.M.C. A Child,

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12490
                         Honorable Stephen B. Ables, Judge Presiding

                                          ORDER
        On May 13, 2013, the court reporter filed a notification of late record stating that the
reporter’s record was not filed because appellant has not requested a reporter’s record, and
appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. If appellant desires a reporter’s record to be filed in this appeal, he must request that a
reporter’s record be prepared. See TEX. R. APP. P. 34.6(b)(1).

        Accordingly, if appellant desires a reporter’s record, he is hereby ORDERED to (1)
request in writing, no later than May 24, 2013, that a reporter’s record be prepared and (2)
designate in writing, no later than May 24, 2013, the exhibits and those portions of the record to
be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a copy of the
request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than May 24, 2013.

        It is further ORDERED that appellant provide written proof to this court no later than May
24, 2013 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                                      /s/ Sandee Bryan Marion
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2013.

                                                      /s/ Keith E. Hottle
                                                      Keith E. Hottle
                                                      Clerk of Court



ENTERED THIS 14TH DAY OF MAY, 2013.
                                                                            VOL. _____ PAGE _______